DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 24 March 2022 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 4, the claim recites “wherein the decorative sheet comprises a transparent resin layer as one of the plurality of layers containing a non-halogen-based thermoplastic resin, and the transparent resin layer has a thickness of 60 µm or more” in lines 1-4. The scope of the claim is unclear because claim 1 establishes that the total thickness of the plurality of layers containing a non-halogen-based thermoplastic resin is 110-390 µm; however, claim 4 allows for thicknesses outside this range, e.g. 400 µm, 450 µm, 500 µm, etc., due to the language “or more”. It is suggested that Applicant amend claim 4 to remove “or more” or place an appropriate upper limit on the thickness of the transparent resin layer that has support in the instant specification, such as the upper limits found on page 16, [0050], of the instant specification.
With respect to claim 16, the claim recites “wherein the decorative sheet comprises a transparent resin layer as one of the plurality of layers containing a non-halogen-based thermoplastic resin, and the transparent resin layer has a thickness of 60 µm or more” in lines 1-4. The scope of the claim is unclear because claim 1 establishes that the total thickness of the plurality of layers containing a non-halogen-based thermoplastic resin is 110-390 µm; however, claim 4 allows for thicknesses outside this range, e.g. 400 µm, 450 µm, 500 µm, etc., due to the language “or more”. It is suggested that Applicant amend claim 4 to remove “or more” or place an appropriate upper limit on the thickness of the transparent resin layer that has support in the instant specification, such as the upper limits found on page 16, [0050], of the instant specification.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 8, 12,  and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Saito et al. (JP 2001-205733 A, “Saito”). It is noted that the disclosure of Saito is based off a machine translation of the reference included with the Office action mailed 21 July 2021.
With respect to claims 1-3 and 15, Saito discloses a decorative sheet ([0006]) comprising one or more thermoplastic resin layers on at least one surface of an aluminum foil layer ([0007]). The one or more thermoplastic resin layers are made from non-halogen resin such as a polyolefin resin or a polyester resin ([0028-0029]); thus, the one or more thermoplastic resin layers correspond to the plurality of layers containing a non-halogen-based thermoplastic resin. While there is no explicit disclosure regarding the thermal conductivity of the aluminum foil, given that Saito discloses an identical metal layer, i.e. aluminum foil, as that of the present invention, then it would necessarily inherently have a thermal conductivity of 10 W/(m·K). Thus, the aluminum foil and the one or more thermoplastic resin layers correspond to the decorative sheet presently claimed. Saito further discloses the thickness of the thermoplastic resin layers, i.e. the plurality of non-halogen-based thermoplastic resin layers, is from 5 to 500 µm ([0027]), and thus, for example, a plurality of 2 layers having thicknesses each of 162 µm overlaps with that presently claimed as the layers would have a total thickness of 324 µm, which falls within the claimed range. Saito additionally discloses the thickness of the aluminum foil is from 8 to 200 µm ([0025]), which overlaps with that presently claimed; thus, Saito’s thicknesses satisfy the equation (I) presently claimed when the thickness of the aluminum foil is 20 µm and the thickness of the 2 thermoplastic resin layers each is 162 µm (a total thickness of 324 µm). Saito discloses the article is bonded to a substrate ([0052]), i.e. is able to be laminated on a base. Saito discloses the article is bonded via an adhesive layer on the aluminum foil ([0037]), i.e. the metal layer is on a side that comes into contact with the base.
Saito does not disclose that the article is “for laminating on a base having a thermal conductivity of less than 0.1 W/(m·K) on a side to which the decorative sheet is bonded”. However, the recitation in the claims that the decorative sheet is “for laminating on a base having a thermal conductivity of less than 0.1 W/(m·K) on a side to which the decorative sheet is bonded” is merely an intended use. Applicant’s attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use. Given that Saito discloses a decorative sheet as presently claimed, it is clear that the decorative sheet of Saito would be capable of performing the intended use, i.e. to be laminated on a base having a thermal conductivity of less than 0.1 W/(m·K) on a side to which the decorative sheet is bonded, presently claimed as required in the above cited portion of the MPEP, and thus, one of ordinary skill in the art would have arrived at the claimed invention.
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to vary the thicknesses of the layers, including over values presently claimed, in order to provide a decorative sheet having a desired thickness satisfying equation (I), and thereby arrive at the claimed invention. In light of the overlap between the claimed decorative sheet and that taught by Saito, it would have been obvious to one of ordinary skill in the art to use a decorative that is both taught by Saito and is encompassed within the scope of the present claims, and thereby arrive at the claimed invention.
With respect to claims 4 and 16, Saito Fig. 2, shown below, discloses a first thermoplastic resin layer 31 and a second thermoplastic resin layer 32 made of transparent resin ([0021]), which form the plurality of layers containing a non-halogen-based thermoplastic resin. Saito further discloses the second thermoplastic resin layer 32 is made from a polyester resin having excellent transparency ([0032]), i.e. one of the plurality of layers containing a non-halogen-based thermoplastic resin is transparent. Saito discloses the thickness of the layer 32 is from 5 to 500 µm ([0033]), which overlaps with that presently claimed.

    PNG
    media_image1.png
    141
    440
    media_image1.png
    Greyscale

With respect to claims 5-6, 8, and 17-18, Saito Fig. 2 discloses an antifouling layer 6 atop the second thermoplastic resin layer 32 (part of the plurality of non-halogen-based thermoplastic resins). The antifouling layer corresponds to the surface-protecting layer presently claimed since it improves stain or contamination resistance ([0038]). Saito discloses the resins used for the antifouling layer 6 include ionizing radiation curable (meth)acrylate resin ([0038]), which makes the antifouling layer 6, i.e. surface-protecting layer, an ionizing radiation curable resin layer. Saito further discloses the thickness of the antifouling layer 6, i.e. surface-protecting layer, is from about 1-20 µm ([0038]), which overlaps with that presently claimed. 

    PNG
    media_image1.png
    141
    440
    media_image1.png
    Greyscale

With respect to claim 12, Saito discloses the thickness of the decorative sheet including the aluminum foil layer is about 50-1000 µm ([0027]), which overlaps with that presently claimed.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Saito et al. (JP 2001-205733 A, “Saito”) as applied to claim 6 above in view of the evidence provided by Ono et al. (JP 2013-083139 A, “Ono”). It is noted that the disclosures of Saito and Ono are based off machine translations of the references included with the Office action mailed 21 July 2021.
With respect to claim 7, while Saito discloses the antifouling layer 6, i.e. surface-protecting layer, is made from an ionizing radiation curable (meth)acrylate resin ([0038]), there is no disclosure that the ionizing radiation used to cure the (meth)acrylate resin is electron beam radiation. However, as evidenced by Ono, resins with (meth)acrylyol groups are cured by ionizing radiation, which includes electron beam (Ono, page 4, “The ionizing radiation-curable resin…Specifically, as the prepolymer or the monomer…”). Therefore, it would have been obvious to one of ordinary skill in the art to use any ionizing radiation, including electron beam radiation, to cure the (meth)acrylate resin of Saito and thereby arrive at the present invention.
Claims 9, 13-14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Saito et al. (JP 2001-205733 A, “Saito”) as applied to claims 1 and 5-6 above and further in view of Horio et al. (JP 2017-019274 A, “Horio”). It is noted that the disclosures of Saito and Horio are based off machine translations of the references included with the Office action mailed 21 July 2021.
With respect to claims 9 and 19, Saito does not disclose wherein the surface-protecting layer comprises fine particles having an average particle size greater than the thickness of the surface-protecting layer.
Horio teaches a surface protective layer containing fine particles having a diameter larger than the thickness of the surface protective layer (Horio, page 6, “Surface protective layer preferably contains fine particles…”), i.e. the fine particles have a particle size greater than the thickness of the surface-protecting layer. Horio additionally teaches the fine particles improve the scratch resistance of the surface protective layer (Horio, pages 6-7, “Fine particles A acts as an additive to improve the scratch resistance of the surface protective layer.”).
Saito and Horio are analogous inventions in the field of decorative sheets.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the protective layer of Saito to contain fine particles having a particle size greater than the thickness of the surface-protecting layer as taught by Horio in order to improve the scratch resistance of the surface-protecting layer (Horio, pages 6-7, “Fine particles A acts…layer.”).
With respect to claims 13-14, Saito does not disclose a decorative plate comprising the decorative sheet of claim 1 on a base, wherein the base has a thermal conductivity of less than 0.1 W/(m·K) on a side to which the decorative sheet is bonded.
Horio teaches a decorative sheet suitable for use as a decorative plate by laminating it to a cork sheet (Horio, page 3, “The present invention provides…”). Horio teaches the cork sheet decorative material is not limited so long as it provides good walking feeling when used as a floor material (Horio, page 13, “As the cork sheet, for example…”).
Saito and Horio are analogous inventions in the field of decorative sheets.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the decorative sheet of Saito to be laminated to a cork sheet as taught by Horio in order to provide a decorated flooring material which provided good walking feeling when used as a floor material (Horio, page 13, “As the cork sheet, for example…”). While there is no explicit disclosure regarding the thermal conductivity of the cork sheet, i.e. cork layer/base, being less than 0.1 W/(m·K) on a side to which the decorative sheet is bonded, given that Saito in view of Horio discloses an identical decorative plate as that presently claimed including an identical base, then it is clear that the cork sheet, i.e. base, of Saito in view of Horio would necessarily inherently have a thermal conductivity of less than 0.1 W/(m·K) on a side to which the decorative sheet is bonded.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Saito et al. (JP 2001-205733 A, “Saito”) in view of Horio et al. (JP 2017-019274 A, “Horio”) as applied to claim 9 above, and further in view of Takahashi et al. (WO 2017/164410 A1, “Takahashi”). It is noted that the disclosures of Saito and Horio are based off machine translations of the references included with the Office action mailed 21 July 2021, and that the disclosure of Takahashi is based off US 2019/0016104 A1, which acts as an English language equivalent.
With respect to claim 10, Saito in view of Horio does not disclose wherein the fine particles are in the form of a vesicle formed by a supercritical reverse-phase evaporation method.
Takahashi teaches vesicles in a resin layer ([0053]) which enhance the scratch resistance of a layer ([0054]). Takahashi further teaches the vesicles are made by supercritical reverse-phase evaporation ([0055]).
Saito in view of Horio and Takahashi are analogous inventions in the field of decorative sheets having scratch resistant layers.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fine particles of Saito in view of Horio to be vesicles formed by a supercritical reverse-phase evaporation method as taught by Takahashi in order to enhance the scratch resistance of the surface-protective layer (Takahashi, [0054]).

Response to Arguments
Due to the amendment to claim 1, the claim objection of claim 1 is withdrawn.
Due to the amendment to claim 1, the 35 U.S.C. 112(a) rejections of claims 1-20 are withdrawn.
Due to the cancellation of claim 11, the 35 U.S.C. 112(b) and 35 U.S.C. 103 rejections of claim 11 are withdrawn.
Due to the cancellation of claim 20, the 35 U.S.C. 103 rejection of claim 20 is withdrawn.

Applicant’s arguments filed 24 March 2022 have been fully considered, but they are not persuasive.
Regarding the 35 U.S.C. 103 rejections, Applicant argues Saito does not disclose nor suggest the presently claimed invention. Specifically, Applicant argues Saito does not disclose nor suggest the claimed equation, nor the range of x being 110-390 µm, nor the value of y being 5-30 µm, nor wherein the decorative sheet satisfies the claimed equation. Applicant further argues the present invention demonstrates unexpectedly good results and points to the examples for support. Applicant additionally argues Ono, Horio, and Takahashi fail to cure the alleged deficiencies of Saito. The examiner respectfully disagrees.
Regarding Applicant’s argument that Saito does not disclose the claimed ranges, this is not found persuasive. While there may be no explicit disclosure from Saito regarding the exact numerical ranges, the fact remains that Saito discloses the thickness of the thermoplastic resin layers, i.e. the plurality of non-halogen-based thermoplastic resin layers, is from 5 to 500 µm ([0027]), and the thickness of the aluminum foil is from 8 to 200 µm ([0025]), which overlaps with that presently claimed. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to vary the thicknesses of the layers, including over values presently claimed, in order to provide a decorative sheet having a desired thickness satisfying equation (I), and thereby arrive at the claimed invention.
Regarding Applicant’s arguments of unexpectedly good results, this is not found persuasive since the data is not commensurate in scope with the present claims.
The Examples refer to a 60-µm-thick polypropylene film as a base material having two surfaces subjected to corona discharge treatment, a primer layer formed from a two-component curable urethane resin formed on the back surface of the base sheet, a picture pattern layer on the front surface of the base sheet formed from an acrylic urethane-based resin, which then has a two-component curable urethane resin applied thereto to form a transparent adhesive layer. The transparent adhesive layer then has a primer layer applied thereto, and a surface-protecting layer having a thickness of 15 µm is formed thereon from a two-component curable urethane resin with silica fine particles having an average particle size of 18 µm are added to provide scratch resistance and silica particles having an average particle size of 12-13 µm was added as a matting agent. The Examples additionally require an adhesive formed from a two-component curable urethane resin applied to the back surface of the base sheet to form a transparent adhesive layer before applying an aluminum foil having a thermal conductivity of 237 W(m·K) was applied to the adhesive layer (see instant specification, [0108-0112], [0116], and [0122-0123]). The thickness of the metal layer in the Examples includes: 11 µm (Examples 1-4); 20 µm (Examples 5-7); 30 µm (Examples 8-11); and 50 µm (Examples 12-13). The transparent resin layer has a thickness of: 60 µm (Example 1); 80 µm (Examples 2 and 10-11); 100 µm (Examples 3, 5, 8, and 12); 150 µm (Examples 4 and 6); and 200 µm (Examples 7, 9, and 13). The resin sheet has a thickness of 60 µm (Examples 1-13). There is additionally a synthetic resin backer layer present in Examples 10-11 having thicknesses of 250 µm (Example 10) and 400 µm (Example 11), which is made from a resin composition containing a polypropylene resin (see instant specification, [0116]).
However, the present claims broadly allow for any metal layer having a thickness of 5 µm to 30 µm and a thermal conductivity of 10 W/(m·K), and broadly any number of a plurality of broadly any non-halogen-based thermoplastic resins having a total thickness of 110 µm to 390 µm. The claims are silent with respect to the presence of a surface-protecting layer.
As set forth in MPEP 716.02(d), whether unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.” In other words, the showing of unexpected results must be reviewed to see if the results occurred over the entire range, In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). Applicants have not provided data to show that the unexpected results do in fact occur over the entire claimed ranges.
In response to Applicant’s argument that Ono, Horio, and Takahashi fail to remedy the alleged deficiencies of Saito, there are no deficiencies in Saito as set forth above. Further, note that while Ono, Horio, and Takahashi each do not disclose all the features of the present claimed invention, Ono, Horio, and Takahashi are used as teaching references, and therefore, it is not necessary for these secondary references to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather each reference teaches a certain concept, and in combination with Saito, discloses the presently claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven A Rice whose telephone number is (571)272-4450. The examiner can normally be reached Monday-Friday 08:30-17:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie E Shosho can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN A RICE/Examiner, Art Unit 1787      

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787